

117 S472 IS: End Pensions in Congress Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 472IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Braun (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide for the termination of certain retirement benefits for Members of Congress, except the right to continue participating in the Thrift Savings Plan, and for other purposes.1.Short titleThis Act may be cited as the End Pensions in Congress Act or the EPIC Act.2.Amendments relating to the Civil Service Retirement System(a)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8335 the following:8335A.Termination of further retirement coverage of Members of Congress(a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective as of the date of enactment of this section—(1)a Member shall not be subject to this subchapter for any further period of time; and(2)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this subchapter of any Member with respect to any period before the date of enactment of this section.(c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.(d)RegulationsAny regulations necessary to carry out this section may—(1)except with respect to matters under paragraph (2), be prescribed by the Director; and(2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined under section 8401).(e)ExclusionFor purposes of this section, the term Member does not include the Vice President.(f)Opt-InNot later than 90 days after the date of enactment of this section, a Member covered by this subchapter as of such date of enactment may elect, by giving notice in writing to the official that disburses the pay of such Member, to remain subject to this subchapter..(b)Clerical amendmentThe table of sections for chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8335 the following:8335A. Termination of further retirement coverage of Members of Congress..3.Amendments relating to the Federal Employees Retirement System(a)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:8426.Termination of further retirement coverage of Members of Congress(a)In generalNotwithstanding any other provision of this chapter, effective as of the date of enactment of this section—(1)in the case of an individual who first becomes a Member before such date of enactment, subject to subsection (f)—(A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and(B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and(2)in the case of an individual who first becomes a Member on or after such date of enactment—(A)such Member shall not be subject to this chapter; and(B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter of any Member with respect to any period before the date of enactment of this section.(c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.(d)Regulations(1)In generalAny regulations necessary to carry out this section may—(A)except with respect to matters under subparagraph (B), be prescribed by the Director; and(B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director.(2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service creditable under section 8411 as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment.(e)ExclusionsFor purposes of this section, the term Member does not include the Vice President.(f)Opt-In for MembersNot later than 90 days after the date of enactment of this section, a Member covered by this chapter as of such date may elect, by giving notice in writing to the official that disburses the pay of such Member, to remain subject to this chapter..(b)Clerical amendmentThe table of sections for chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:8426. Termination of further retirement coverage of Members of Congress..4.Conforming amendment to TSPSection 8431(a) of title 5, United States Code, is amended by inserting except as provided in section 8335A(c) and section 8426(c), after subchapter,.